                 Case 3:19-cv-01985-WHA Document 1 Filed 04/12/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                         Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; RUSSELL E. BURNS and JAMES                  COMPLAINT
     E. MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND;
     RUSSELL E. BURNS and JAMES E. MURRAY,
17   Trustees;
18   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE
19   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; RUSSELL E. BURNS and
20   JAMES E. MURRAY, Trustees;
21   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
22   FUND; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
23
     HEAVY AND HIGHWAY COMMITTEE; and
24
     OPERATING ENGINEERS LOCAL 3 OF THE
25   INTERNATIONAL UNION OF OPERATING
     ENGINEERS, AFL-CIO,
26
                    Plaintiffs,
27
            v.
28

                                                        1
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\TDW Construction 4\Pleadings\TDW - Complaint.docx
                 Case 3:19-cv-01985-WHA Document 1 Filed 04/12/19 Page 2 of 8



 1   TDW CONSTRUCTION, INC., a California
     corporation,
 2
                    Defendant.
 3

 4

 5                                                      Parties
 6          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which
 7   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating
 8   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, the
 9   Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating
10   Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and
11   Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund
12   (“Affirmative Action Training Fund”); and the Operating Engineers Local Union No. 3 Vacation,
13   Holiday and Sick Pay Trust Fund (“Vacation Fund”) (collectively referred to hereinafter as the “Trust
14   Funds”), are employee benefit plans as defined in the Employee Retirement Income Security Act of
15   1974 ("ERISA") § 3(3), 29 U.S.C. § 1002(3). Russell E. Burns and James E. Murray are Co-Chairmen
16   of the Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, and
17   Affirmative Action Training Fund and have authority to act on behalf of all Trustees of those Funds.
18   Russell E. Burns and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation
19   Fund and have authority to act on behalf of all Trustees of the Vacation Fund. The Trust Funds and their
20   fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
21          2.      The Heavy and Highway Committee is a Trust established under the Labor Management
22   Relations Act ("LMRA"), 302(c)(9), 29 U.S.C. § 186(c)(9).
23          3.      Operating Engineers Local Union No. 3 of the International Union of Operating
24   Engineers, AFL-CIO (“Union”) is a labor organization as defined in § 2(5) of the National Labor
25   Relations Act ("NLRA"), 29 U.S.C. § 152(5), and is represented by counsel herein for the limited
26   purpose of collecting union dues owing as part of the subject contribution claims of Plaintiffs, and not
27   for any other cause of action. The Union expressly reserves its rights to pursue any other cause of action
28   on its own behalf.

                                                          2
     COMPLAINT
     Case No.
                                                                         P:\CLIENTS\OE3CL\TDW Construction 4\Pleadings\TDW - Complaint.docx
                  Case 3:19-cv-01985-WHA Document 1 Filed 04/12/19 Page 3 of 8



 1           4.      TDW Construction, Inc., a California corporation, (“Defendant”) is an employer by

 2   virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

 3                                                       Jurisdiction

 4           5.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

 5   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

 6   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

 7   such violations, and seek all other appropriate relief under ERISA.

 8           6.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

 9   185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.

10           7.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

11   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

12   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

13   herein, each of which has a substantial ground in federal jurisdiction.

14                                                           Venue

15           8.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

16   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

17   discretion, in the district where the plan is administered, where the breach took place, or where a

18   defendant resides or may be found, and process may be served in any other district where a defendant
19   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their

20   principal place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded

21   with this Court.

22           9.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

23   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

24   in this district, its duly authorized officers or agents are engaged in representing employee members in

25   this district, and the claims arise in this district.

26                                               Intradistrict Assignment

27           10.     The basis for assignment of this action to this court’s Oakland Division is that all of the
28   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

                                                               3
     COMPLAINT
     Case No.
                                                                            P:\CLIENTS\OE3CL\TDW Construction 4\Pleadings\TDW - Complaint.docx
               Case 3:19-cv-01985-WHA Document 1 Filed 04/12/19 Page 4 of 8



 1   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to

 2   fulfill its statutory and contractual obligations to Plaintiffs.

 3                                               Bargaining Agreement

 4           11.     The Union and Defendant, by and through its representative, the United Contractors

 5   (“UCON”) entered into the Master Agreement for Northern California between UCON, Associated

 6   General Contractors of California, Inc., Industrial Contractors, UMIC, Inc., Northern Alliance of

 7   Engineering Contractors and the Union (“Bargaining Agreement”). The Bargaining Agreement, which

 8   incorporates the terms of the Trust Agreements establishing the Trust Funds (“Trust Agreements”),

 9   requires Defendant to provide employer contributions to Plaintiffs’ Trust Funds, to the Union for union

10   dues, and to other plans more fully described in the Bargaining Agreement. ERISA plaintiffs are third-

11   party beneficiaries of the Bargaining Agreement.

12           12.     Under the terms of the Bargaining Agreements and Trust Agreements incorporated

13   therein, Defendant is required to pay certain contributions to the Job Placement Center and Market Area

14   Committee Administration Market Preservation Fund; Operating Engineers Industry Stabilization Trust

15   Fund; and Business Development Trust Fund (including the California Alliance for Jobs) (together

16   referred herein as “Bargained Plans”). Plaintiffs’ Boards of Trustees are assigned under the Bargaining

17   Agreements to receive and administer monies due to these Bargained Plans.

18           13.     Under the Bargaining Agreement and Trust Agreements, which are incorporated into the

19   Bargaining Agreement and made binding on Defendant, Defendant is required to regularly pay to

20   ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are

21   determined by the hours worked by Defendant’s employees. Contributions are due on the fifteenth

22   (15th) day of the month following the month in which hours were worked, and are considered

23   delinquent if not received by the twenty-fifth (25th) day of that month. Defendant is also required,

24   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

25   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

26   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

27   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the
28   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

                                                             4
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\TDW Construction 4\Pleadings\TDW - Complaint.docx
               Case 3:19-cv-01985-WHA Document 1 Filed 04/12/19 Page 5 of 8



 1   which payment was due, until paid in full.

 2          14.     The Bargaining and Trust Agreements further require Defendant to maintain time

 3   records or time cards, and to permit an authorized Trust Fund representative to examine such records of

 4   Defendant as are necessary to determine whether Defendant has made full payment of all sums owed to

 5   ERISA Plaintiffs. Should an audit of Defendant’s records reveal Defendant has failed to provide full

 6   and prompt payment of all sums due to Plaintiffs, Defendant must reimburse Plaintiffs for the amounts

 7   due, including audit fees, in addition to any other obligations pursuant to the Bargaining and Trust

 8   Agreements.

 9                                                Factual Allegations

10          15.     Defendant has failed to report and pay contributions for hours worked by their
11   employees during the month of March 1019. Liquidated damages and interest have been incurred and
12   are owed to Plaintiffs on the unreported and unpaid contributions for March 2019.
13          16.     Defendant has also failed and refused to pay contributions reported as due for hours
14   worked by its employees during the month of September 2018. Liquidated damages and interest have
15   been incurred and are owed to Plaintiffs for the unpaid contributions for the month of September 2018,
16   as well as those incurred on Defendant’s late-paid contributions for the months of April 2018 through,
17   October 2018, December 2018, and February 2019.
18          17.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated
19   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or
20   otherwise, including estimated contributions for any months Defendant fails to report to Plaintiffs,
21   through the time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there
22   are any additional amounts due from Defendant.
23                                     FIRST CAUSE OF ACTION
                   For Payment of Delinquent Contributions, Interest, Liquidated Damages,
24                             Attorneys’ Fees and Costs Against Defendant
25          18.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.
26          19.     Defendant has a contractual duty to timely pay the required contributions to Plaintiffs
27   and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreement
28

                                                          5
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\TDW Construction 4\Pleadings\TDW - Complaint.docx
                 Case 3:19-cv-01985-WHA Document 1 Filed 04/12/19 Page 6 of 8



 1   and Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreement and

 2   Trust Agreements to permit an audit of their records to determine whether they are making full and

 3   prompt payment of all sums required to be paid by them to Plaintiffs, and to pay Plaintiffs all amounts

 4   found due as a result of an audit, including audit fees.

 5             20.   In addition, Defendant has a statutory duty to timely make the required payments to

 6   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 7             21.   By failing to make the required payments to Plaintiffs, Defendant breached the

 8   Bargaining and Trust Agreements and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA §

 9   301(a).

10             22.   Defendant’s failure and refusal to pay the required contributions was at all times, and

11   still is, willful. Defendant continues to breach the Bargaining Agreement, and incorporated Trust

12   Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with

13   knowledge and intent.

14             23.   ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

15   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations

16   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

17   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from continuing to

18   refuse to perform as required thereunder.

19             24.   This Court is authorized to issue injunctive relief based on the traditional standard. As

20   set forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the

21   possibility that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The

22   balance of hardships and advancement of public interest favor ERISA Plaintiffs.

23             25.   This Complaint does not in any manner relate to statutory withdrawal liability that may

24   or may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any

25   such withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents,

26   Trust Agreements, and the law.

27   //
28   //

                                                           6
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\TDW Construction 4\Pleadings\TDW - Complaint.docx
                   Case 3:19-cv-01985-WHA Document 1 Filed 04/12/19 Page 7 of 8



 1                                                       Prayer

 2           WHEREFORE, Plaintiffs pray as follows:

 3           1.       For a judgment against Defendant as follows:

 4                    (a)    Any unpaid contributions, due at time of Judgment, including those specified

 5   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

 6   estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to ERISA §

 7   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

 8                           i.       To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

 9   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;

10                           ii.      To the Union in accordance with the Bargaining Agreement.

11                    (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

12   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

13   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

14                    (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

15   with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

16   1132(g)(2)(B).

17           2.       Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in

18   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

19   with the Bargaining Agreement for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

20   Plaintiffs.

21           3.       For an order,

22                    (a)    requiring that Defendant comply with its obligations to Plaintiffs under the terms

23   of the Bargaining Agreement and the Trust Agreements;

24                    (b)    enjoining Defendant from violating the terms of those documents and of ERISA;

25   and

26                    (c)    enjoining Defendant from disposing of any assets until said terms have been

27   complied with, and from continuation or operation of Defendant’s business until said terms have been
28   complied with.

                                                            7
     COMPLAINT
     Case No.
                                                                          P:\CLIENTS\OE3CL\TDW Construction 4\Pleadings\TDW - Complaint.docx
                Case 3:19-cv-01985-WHA Document 1 Filed 04/12/19 Page 8 of 8



 1         4.      That the Court retain jurisdiction of this case pending compliance with its orders.

 2         5.      For such other and further relief as the Court may deem just and proper.

 3   DATED: April 12, 2019                             SALTZMAN & JOHNSON LAW CORPORATION

 4
                                                 By:                             /S/
 5                                                     Luz E. Mendoza
                                                       Attorneys for Plaintiffs, Operating Engineers’
 6                                                     Health and Welfare Trust Fund for Northern
                                                       California, et al.
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28

                                                        8
     COMPLAINT
     Case No.
                                                                       P:\CLIENTS\OE3CL\TDW Construction 4\Pleadings\TDW - Complaint.docx
